Citation Nr: 1302792	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-40 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent (excluding period(s) of temporary total rating(s)) for service-connected lumbar spondylolisthesis with disc herniation of L2 through S1 (hereinafter, "lumbar spine disorder.").

2.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for right ear hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an effective date earlier than February 9, 2009, for assignment of a separate rating for lumbar radiculopathy of the right lower extremity.

7.  Entitlement to an effective date earlier than February 9, 2009, for assignment of a separate rating for lumbar radiculopathy of the left lower extremity.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2008, January 2010, and May 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By the May 2008 rating decision, the RO effectuated a March 2008 Board decision's grant of service connection for a low back disorder.  The RO assigned an initial rating of 20 percent for the service-connected lumbar spine disorder, effective from January 28, 2002.  The Veteran appealed, contending, in part, that a higher rating was warranted.  It does not appear he disagreed with the effective date assigned for the establishment of service connection.  The Board also observes that a June 2011 decision review officer (DRO) decision assigned a temporary total rating for the service-connected lumbar spine disorder pursuant to 38 C.F.R. § 4.30, and effective from February 8, 2011.  The 20 percent rating was restored effective from May 1, 2011.

The January 2010 rating decision, in pertinent part, established separate ratings of 10 percent for lumbar radiculopathy of the right and left lower extremities.  Further, this decision also denied the Veteran's TDIU claim.  The Veteran appealed, contending that he was entitled to higher ratings and earlier effective dates for his lumbar radiculopathy of the lower extremities, as well as a TDIU.

The September 2010 rating decision established service connection for right ear hearing loss and tinnitus, both evaluated as 10 percent disabling effective from January 25, 2010.  The Veteran appealed, contending that higher ratings were warranted.  However, it does not appear he disagreed with the effective dates assigned for the establishment of service connection.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claims for higher ratings for his service-connected lumbar spine with lumbar radiculopathy of the right and left lower extremities, right ear hearing loss, and tinnitus, as well as his claim of entitlement to a TDIU.  Accordingly, these claims are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development necessary for the disposition of the instant case have been completed.

2.   The Veteran's service-connected right ear is shown to have Level XI hearing, while his nonservice-connected left ear is considered to have Level I hearing for VA purposes.

3.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under the applicable diagnostic code.

4.  The Veteran's January 28, 2002 claim for a lumbar spine disability encompassed any associated neurological symptomatology, to include lumbar radiculopathy of the right and left lower extremities.

5.  The record reflects the Veteran has had symptoms of lumbar radiculopathy throughout the pendency of his lumbar spine claim, which was filed January 28, 2002.

CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for the Veteran's service-connected right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012) ; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2012).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012) ; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for an effective date of September 26, 2002, for the award of service connection for lumbar radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2012).

4.  The criteria for an effective date of September 26, 2002, for the award of service connection for lumbar radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In regard to the Veteran's claims for higher ratings for his tinnitus, lumbar spine disorder and right ear hearing loss, the Board observes that these claims originate from disagreement with the initial ratings assigned following the establishment of service connection.  Similarly, his claims for earlier effective dates for the award of service connection for his lumbar radiculopathy of the lower extremities originates with a disagreement with the initial effective date assigned.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include those from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he  has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated there is outstanding evidence demonstrating that his lumbar spine disorder and/or right ear hearing loss are more severe than what is demonstrated by the evidence already of record.

The Veteran was accorded a VA audio examination of his hearing loss in May 2010.  In the November 2012 statement, the Veteran's attorney indicated that the evidence of record was not sufficient to evaluate the right ear hearing loss.  However, this was based upon the assertion that VA used the spine examination to evaluate the Veteran's hearing  loss.  This was not the case as the May 2010 audio VA examination on file was used to rate the Veteran's hearing loss disability.  Further, a review of this examination report indicates it was completed in accord with the requirements of 38 C.F.R. § 4.85(a).  The examination also included an opinion as to the functional effects of this disability as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

With respect to the earlier effective date claims, the notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran. Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of these claims.

In view of the foregoing, the Board finds that the duty to assist has been satisfied regarding these claims.

The Veteran's attorney also contended that VA ignored other evidence of record in evaluating the appellate claims, to include the Veteran's own statements, lay statements from family members, and private medical records which supported his claim.  The Board notes, however, that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Higher Ratings

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Right Ear Hearing Loss

The Veteran's hearing loss disability is rated in accordance with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a numeric designation at Level I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  (The latter regulation applies only where there is total deafness in the non-service-connected ear.)  

In this case, the May 2010 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
75
90
100
85
LEFT
15
10
20
20
16.25

Speech recognition scores were 10 percent for the right ear, and 96 percent for the left ear. 

The Board notes that under both Table VI and Table VIa, the aforementioned results show Level XI hearing for the right ear, which is the highest level of hearing loss recognized by VA.  As the record does not show total deafness of the nonservice-connected left ear, it is considered to have Level I hearing for VA purposes.  Moreover, the aforementioned results would correspond to Level I hearing under Table VI even if it was service connected.  The record does not show the left ear has the type of hearing loss that would warrant consideration of Table VIa.

The results of Level XI and Level I hearing, in turn, corresponds to the current 10 percent rating for the Veteran's hearing loss under Table VII.  As such, the record does not warrant a schedular rating in excess of 10 percent for this disability.

Analysis - Tinnitus

With regard to the Veteran's request for an initial evaluation in excess of 10 percent for tinnitus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 6260, there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  Simply put, Diagnostic Code 6260 limits a veteran to a single disability rating of no more than 10 percent for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006).  

As there is no legal basis upon which to award a schedular rating in excess of 10 percent for the Veteran's tinnitus, to include separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Other Considerations

In making the above determination, the Board was cognizant of the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999) that, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as detailed above, the record did not indicated any distinctive periods where the severity of the Veteran's service-connected right ear hearing loss warranted a rating in excess of 10 percent.  Thus, "staged" ratings are not warranted..  As the Veteran is in receipt of the maximum schedular rating for his tinnitus throughout the pendency of this case, there is clearly no basis to award a higher "staged" rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

With respect to the functional effects caused by the Veteran's hearing loss and tinnitus, the Board points out that the Court's rationale in Martinak, supra, for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  21 Vet. App. at 455.  

In this case, the examiner indicated that the effect of the hearing disability on the Veteran's occupational functioning was "significant" and was manifested by decreased concentration, poor social interactions, and hearing difficulty.  The criteria for evaluating hearing loss is to evaluate his overall level of such loss based on audiological testing.  Similarly, Diagnostic Code 6260 specifically states that it contemplates recurrent symptoms of tinnitus when evaluating tinnitus.  Although the Veteran's symptoms of hearing loss and tinnitus are contemplated by the schedular rating criteria, the May 2010 VA examination report indicates that the Veteran's occupational functioning is significantly impacted by hearing loss and tinnitus.  Specifically, he has decreased concentration, impaired social interactions, and decreased hearing.  As such, the Board finds that the Veteran's occupational functioning is not contemplated by the schedular rating criteria and that these symptoms possibly indicate marked interference with employment.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that referral for consideration of an extraschedular evaluation for hearing loss and tinnitus is warranted.  These matters are discussed below in the remand section.  

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case the Veteran has already perfected an appeal of entitlement to TDIU due to the impairment caused by all of his service-connected disabilities.  As noted above, the TDIU claim is being remanded for further development.  Therefore, no further discussion of the TDIU is warranted in regard to these increased rating claims.

II.  Earlier Effective Date


The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the effective date of February 9, 2009 was assigned for the grant of separate 10 percent ratings for the lumbar radiculopathy of the lower extremities.  This effective date was established by the RO on the basis that this was the date the Veteran's claim for service connection for these disabilities was received.  However, the Veteran has contended that these disabilities were part of his original lumbar spine claim, and that he is entitled to an effective date from the establishment of service connection for that disability.  The Board agrees that the Veteran's lower extremity radiculopathy is a manifestation of his service-connected lumbar spine disability.  This is clear from the current rating criteria for lumbar spine disabilities which indicate that any associated objective neurologic impairments should be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Board observes that the record indicates that the Veteran has had symptoms of lumbar radiculopathy throughout the pendency of his lumbar spine claim.  For example, treatment records dated in May 2007 note constant numbness in lower half of the legs since 1958.  An April 2007 VA neurological treatment note contains a list of "past medical history" and notes lumbar radiculopathy in April 2006 and peripheral nerve disease and sciatica were noted as early as 2002.  Therefore, the Board finds that the date of claim for the Veteran's lower extremity radiculopathy disability is the same as his date of claim for entitlement to a lumbar spine disability.  As such, the date of claim for the lower extremity radiculopathy disability is January 28, 2002.  Reasonable doubt has been resolved in the Veteran's favor in making this determination.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board cannot, however, assign an effective date of January 28, 2002 for the award of separate ratings for bilateral lower extremity.  This is because the rating criteria which authorizes separate ratings for associated objective neurological manifestations when evaluating the lumbar spine did not go into effect until September 26, 2003.  See generally VAOPGCPREC 3-2000 (April 10, 2000).  Therefore, the Board assigns an effective date of September 26, 2003 for the award of service connection for left and right lower extremity neuropathy.  With respect to how any neurological manifestations should be evaluated prior to September 26, 2003, the Board notes that this issue is addressed in the remand section below.  



ORDER

Entitlement to an initial schedular rating in excess of 10 percent for right ear hearing loss is denied.

Entitlement to an initial schedular rating in excess of 10 percent for tinnitus is denied.

Entitlement to an earlier effective date of September 26, 2003, for an award of service connection for lumbar radiculopathy of the right lower extremity is granted.

Entitlement to an earlier effective date of September 26, 2003, for an award of service connection for lumbar radiculopathy of the left lower extremity is granted.


REMAND

In this case, the Board finds that further development is required with respect to the Veteran's increased ratings claims for lumbar spine and lower extremity radiculopathy, the TDIU claim, and for consideration of an extraschedular rating for service-connected hearing loss and tinnitus. 

Referral for Extraschedular Consideration

With respect to the matters of entitlement to an extraschedular disability rating for the Veteran's service-connected right ear hearing loss and tinnitus, as noted above, the Board finds that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted is appropriate.  In particular, although the Veteran's symptoms of hearing loss and tinnitus are contemplated by the schedular rating criteria, the May 2010 VA examination report indicates that the Veteran's occupational functioning is significantly impacted by hearing loss and tinnitus.  Specifically, he has decreased concentration, impaired social interactions, and decreased hearing.  As such, the Board finds that the Veteran's occupational functioning is not contemplated by the schedular rating criteria and that these symptoms possibly indicate marked interference with employment.  The Board therefore has determined that this matter must be remanded for consideration of whether referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is warranted.

Increased Rating(s) for Service-connected Lumbar Spine with Radiculopathy

For the reasons detailed above, the Board has determined that the Veteran is entitled to an effective date of September 26, 2003 for the awards of service connection for bilateral lumbar radiculopathy of the lower extremities.  However, as only the period commencing in February 2009 was considered when the RO initially evaluated this disability, the Board finds that the Veteran should be provided with the opportunity to present evidence and argument as to the appropriate rating for the period prior to February 2009 and the RO should then adjudicate this matter in the first instance.  See generally Disabled American Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 327 F. 3d 1339, 1346 (Fed. Cir. 2003).  

As noted above, the matters of rating the Veteran's bilateral lower extremity neuropathy and his lumbar spine disability are part and parcel of the same increased rating claim.  As such, because the Board has determined that the bilateral lower extremity neuropathy must be evaluated by the RO in the first instance for the time period prior to February 2009, the Board finds it cannot at this time evaluate the lumbar spine disability since the rating assigned for the lumbar spine disability is impacted by the ratings assigned for the bilateral lower extremity neuropathy.  (Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25)  § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (6), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Therefore, the Board finds that on remand, the RO must address the complete manifestations of the Veteran's lumbar spine disability from the date of his January 28, 2002 claim, to include evaluating the bilateral lower extremity neuropathy, and determine the appropriate rating or ratings to be assigned under the old and new rating criteria for evaluating the lumbar spine.

Social and Industrial Survey Needed for TDIU 

Regarding the TDIU claim, the Board notes that although various VA medical examinations in this case have included opinions as to the impact the respective disabilities have upon employability, no opinion appears to be of record which addresses the impact all of the service-connected disabilities have, together, on his employability.  Consequently, the Board also finds that a VA social and industrial survey is necessary to determine whether the Veteran is entitled to a TDIU due to his service-connected disabilities.  As such, one should be conducted on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Consider whether the issues of increased ratings for right ear hearing loss and tinnitus should be referred for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

2.  Readjudicate the issue of an increased rating for the Veteran's service-connected lumbar spine with radiculopathy for the period from January 28, 2002 to present.  The Veteran's bilateral lower extremity neuropathy must be considered in evaluating the overall disability.

3.  After completing the development above, the Veteran should be afforded a VA Social and Industrial Survey to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  If not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the last SSOC in February 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


